—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (O’Connell, J.), entered November 14, 1997, which, after a hearing, denied their motion, inter alia, to vacate their default in appearing and answering the compláint.
Ordered that the order is affirmed, with costs.
Parties attempting to vacate a default in appearing in an action and answering must establish both a reasonable excuse for the default and a meritorious defense (see, Roussodimou v Zafiriadis, 238 AD2d 568; Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). The defendants have failed to satisfy that standard in this case. Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.